Order filed October 6, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00645-CR
                                ____________

                         TANGIE BEATON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 2362010


                                     ORDER
      Appellant is represented by retained counsel, Daniel Krieger. No reporter’s
record has been filed in this case. Chayna Lashley, the court reporter, informed this
court that appellant had not made arrangements for payment for the reporter’s
record. On September 8, 2022, the clerk of this court notified appellant that we
would consider and decide those issues that do not require a reporter’s record
unless appellant, within 15 days of notice, provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we issue the following order:

      We ORDER appellant’s retained counsel, Daniel Krieger, to file a brief in
this appeal on or before November 7, 2022. If Daniel Krieger does not timely file
the brief as ordered, we will issue an order requiring the trial court to hold a
hearing to determine why the brief has not been filed.



                                  PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.